TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-01-00538-CV




                                          In the Matter of J. P.




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
               NO. J-21,138, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




                Following a hearing before the juvenile court, appellant J.P. was adjudged to have engaged

in delinquent conduct by committing the offense of possession of marijuana. See Tex. Health & Safety

Code Ann. ' 481.121 (West Supp. 2002). The juvenile court ordered him placed on probation in the

custody of his grandmother and uncle for six months. J.P. gave notice of appeal from the disposition order.

Tex. Fam. Code Ann. ' 56.01(c)(1)(B) (West Supp. 2002).

                J.P.=s appointed counsel on appeal filed a brief asserting that the appeal is frivolous. The

brief complies with the requirements for such briefs discussed in In re D.A.S., 973 S.W.2d 296 (Tex.

1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967). Counsel states that he has

diligently examined the record and researched the law applicable to the facts and issues in the case.

Counsel=s brief contains a professional evaluation of the record demonstrating why there are no meritorious

errors to be advanced. A copy of counsel=s brief was delivered to J.P. and to his guardians, and they were

advised of their right to examine the appellate record and to file a pro se brief. A pro se brief has not been
filed. We have independently reviewed the record and agree with counsel that the appeal is frivolous. We

grant counsel=s motion to withdraw from the case and affirm the juvenile court=s disposition order.




                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: June 27, 2002

Do Not Publish




                                                    2